Day, Ch. J.
1. appeal: as-error. . I. The motion for new trial presents six distinct objections to the verdict. The first assignment of error, that;the court erred in overruling: appellants’ motion for a new trial, does not, m a way as specific as the case will allow, point out the very error objected to. The error is not assigned with the required exactness, and hence, under the statute, we should disregard it. Code, § 3207.
2. verdict: deünite. II. The second error assigned is, that the court erred in rendering judgment upon the verdict. This fairly presents the question as to the indefiniteness and uncertainty of the verdict. Erom the abstract it appears that the verdict is exactly in the form set forth in the foregoing statement, the words naming the articles being inserted in- parenthesis, but no article being named which the jury find plaintiff is entitled to. The plaintiff claims two horses, one colt, one lumber wagon, and one set of double harness. The evidence was not the same’ as to all these articles. The jury might have found the plaintiff entitled to *82some of them, and not entitled to others. It is impossible to tell whether the jury found plaintiff entitled to all, or a part of these articles; and if but to a part, to what part. The motion to set aside the verdict should have been sustained upon the ground that it is so indefinite and uncertain that no judgment can be rendered upon it. The court erred in rendering judgment in plaintiff’s favor for all the property described in the petition.
Eeversed.